UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MATTHEW MCDERMOTT,
Plaintiff, Docket No.: 18-cv-10853(AJN)
-against-
AFFIDAVIT OF SERVICE
NYFIRESTORE.COM, INC.,

Defendant.

 

State of New York)
SS:
County of Albany)

Jeffrey Teitel, being duly sworn, deposes and says that deponent is over the age of eighteen years,
is employed by the attorney service, TEITEL SERVICE BUREAU INC.., and is not a party to this
action.

That on the 22" day of May, 2019 at the office of the Secretary of State of New York in the City
of Albany he served the annexed Plaintiffs Motion for Default Judgment, Attorney Declaration
and Exhibits in Support of Default, Proposed Default Judgment and Statement of Damages on
NYFIRESTORE.COM, INC. by delivering and leaving with __p) Winey Prove Kerry , a
clerk in the office of the Secretary of State, of the State of New York, personally at the Office of
the Secretary of State of the State of New York, 2 true copies thereof and that at the time of
making such service, Deponent paid said Secretary of State a fee of $40.00 Dollars. That said
service was pursuant to section 306 of the Business Corporation Law.

 

Deponent further states that he knew the person so served as foresaid to be a clerk in the Office of
the Secretary of State of New York, duly authorized to accept such service on behalf of said
defendant.

Deponent further states that he describes the person actually served as follows:

 

 

 

Sex Skin Color HairColor Age Height Weight

__ Male X White __ Light 20-30 eas” #X 100-150

Xx Female __ Black __ Medium 31-40 576-6 ___ 151-200

__ Other “Dark "41-50 617-65” —_ 200-250

51-60  6°6"+ "250+
61-70

Sworn to before me this 22" day of oN

May, 2019 1} Jeffrey Teitel

Hilary Teitel

Notary Public, State of New York
Qualified in Albany County

No. 01TE5049179

Commission Expires September 11, 2021
